DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/14/2021, with respect to claims 1, 4-10, 13-20 have been fully considered and are persuasive.  The rejections of claims 1, 4-10, 13-20 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for executing a job on a multi-function device (MFD), comprising: receiving, by a processor of the MFD, a selection of a workflow template; receiving, by the processor, a selection of an action tag to add to the workflow template, wherein the action tag is associated with a stored document and comprises a tag name, an action to be executed by the MFD on the stored document, and a location of the stored document; scanning, by the processor, a document; and executing, by the processor, the job on the document via the workflow template and the action to be executed on 
Hanada shows setting inputs relating to a job execution like selecting a workflow. Hanada do not include all the detailed combined limitations included in the claim including a receiving, by a processor of the MFD, a selection of a workflow template; receiving, by the processor, a selection of an action tag to add to the workflow template, wherein the action tag is associated with a stored document and comprises a tag name, an action to be executed by the MFD on the stored document, and a location of the stored document; scanning, by the processor, a document; and executing, by the processor, the job on the document via the workflow template and the action to be executed on the stored document associated with the action tag that was selected, wherein the action tag comprises including the stored document with the document that is scanned to create a single file comprising the stored document and the document that is scanned, therefore this claim is allowable. 
Papa’135 shows adding tags to a workflow. Papa’135 do not include all the detailed combined limitations included in the claim including a  
Claims 4-9 and 13-18 depend on allowed claims therefore are also allowed.

Claims 19 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for executing a job on a multi-function device (MFD), comprising: creating, by a processor of the MFD, an action tag to cause the 
Hanada shows setting inputs relating to a job execution like selecting a workflow. Hanada do not include all the detailed combined limitations included in the claim including a creating, by a processor of the MFD, an action tag to cause the MFD to automatically include a stored document with another document that is processed via a workflow template; receiving, by the processor, a selection of the workflow template for the job; receiving, by the processor, a selection of the action tag to add to the workflow template; scanning, by the processor, a document for the job; processing, by the processor, the document in accordance with the workflow template; processing, by the processor, the action tag on the  
Papa’135 shows adding tags to a workflow. Papa’135 do not include all the detailed combined limitations included in the claim including a creating, by a processor of the MFD, an action tag to cause the MFD to automatically include a stored document with another document that is processed via a workflow template; receiving, by the processor, a selection of the workflow template for the job; receiving, by the processor, a selection of the action tag to add to the workflow template; scanning, by the processor, a document for the job; processing, by the processor, the document in accordance with the workflow template; processing, by the processor, the action tag on the document to include the stored document and create a single file that includes the document that is scanned and the stored document; and executing, by the processor, the job on the single file, therefore this claim is allowable. 
Claim 20 depend on allowed claims therefore are also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675